                  Case 2:20-mc-00028-RSL Document 2 Filed 04/21/20 Page 1 of 2



 1                                                                        District Judge Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT FOR THE
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
     In re: International Judicial Assistance in:       CASE NO. 2:20-mc-00028-RSL
10
     TANKUT KARAHAN,                                    ORDER APPOINTING
11                                                      COMMISSIONER PURSUANT TO
                                        Plaintiff,      28 U.S.C. § 1782
12
             v.
13
     TURKAN MERVE KARAHAN,
14
                                        Defendant.
15
             Upon application of the United States of America, on behalf the Embassy of the Republic of
16
     Turkey, at the direction of the 15th Family Court, Istanbul, Republic of Turkey, seeking information
17
     from Expedia Group (“Expedia) who resides within the jurisdiction of this Court, for use in a
18
     judicial proceeding in Turkey and the Court having read the Letter of Request (Exhibit A to the
19
     Declaration of Christina Fogg, Dkts. 1-4,) from the Embassy of the Republic of Turkey, at the
20
     direction of the 15th Family Court, Istanbul, Republic of Turkey and being fully informed in the
21
     premises, it is hereby
22
     //
23

      Order Appointing Commissioner                                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      Pursuant to 28 U.S.C. § 1782(a) - 1                                       SEATTLE, WASHINGTON 98101
      Case No. 2:20-mc-00028-RSL                                                      (206) 553-7970
               Case 2:20-mc-00028-RSL Document 2 Filed 04/21/20 Page 2 of 2



 1          ORDERED, pursuant to the authority contained in 28 U.S.C. § 1782 that Christina Fogg,

 2 Assistant United States Attorney for the Western District of Washington, is hereby appointed as

 3 Commissioner to take such steps as are necessary to obtain information from Expedia in conformity

 4 with the legally-permissible portions of the Letter of Request (as set forth in Exhibit A to the

 5 Declaration of Christina Fogg, Dkt. 1-4), to certify the information provided by Expedia in response

 6 thereto, to submit such answers to the United States Attorney for the Western District of Washington

 7 for transmission to the Office of International Judicial Assistance, United States Department of

 8 Justice, and to do all else that may be necessary for the accomplishment of the purpose of this Order.

 9

10          Dated this 21st day of April, 2020.
11

12
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

     Order Appointing Commissioner                                              UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     Pursuant to 28 U.S.C. § 1782(a) - 2                                         SEATTLE, WASHINGTON 98101
     Case No. 2:20-mc-00028-RSL                                                        (206) 553-7970
